Citation Nr: 0318545	
Decision Date: 08/01/03    Archive Date: 08/13/03	

DOCKET NO.  02-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1970 to 
September 1972 and from November 1980 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that continued a 50 percent evaluation for 
the veteran's service-connected major depression.

During the veteran's personal hearing, in September 2002, it 
was indicated that it was believed that the veteran was 
unemployable and that a total rating should be assigned.  The 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability is referred to the RO for its consideration.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, the appeal is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002), as 
interpreted by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The veteran should be afforded a VA 
psychiatric evaluation to determine the 
nature and extent of his service-
connected major depressive disorder.  All 
symptoms should be reported in detail.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders and offer an 
opinion of the extent to which the 
veteran's service-connected major 
depressive disorder causes occupational 
and social impairment.  The examiner 
should indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment 
of Functioning Scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiner 
should also offer an opinion as to the 
extent to which the veteran's service-
connected major depressive disorder 
interferes with his ability to obtain and 
retain gainful employment without 
consideration of any physical 
disabilities.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


